Citation Nr: 0910724	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for acromegaly, to 
include as due to exposure to non-ionizing radiation 

2.  Entitlement to service connection for valvular heart 
disease, to include as secondary to acromegaly. 
 
3.  Entitlement to service connection for warts and skin 
tags, to include as secondary to acromegaly. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1983.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2006 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that denied service connection for conditions that 
included valvular heart disease, warts and skin tags, and 
acromegaly, to include as due to exposure to ionizing 
radiation. 

The appellant was afforded a personal hearing by 
videoconference in March 2008 before the undersigned Veterans 
Law Judge sitting at Washington, DC.  The transcript is of 
record.  

In an unrelated matter, the Board would also point out that 
service connection for kidney stones was granted by rating 
action dated in March 2006 and a 10 percent rating was 
assigned.  The Veteran submitted a notice of disagreement 
with the initial rating in June 2006.  The record reflects 
that a statement of the case was mailed to him in November 
2006.  A substantive appeal was received in September 2007.  
The Board notes, however, that although a supplemental 
statement of the case pertaining to this issue was sent to 
him in August 2007, the appeal period for this matter had 
closed as of March 2007.  The Veteran should therefore be 
appropriately advised in this regard.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that he now has acromegaly, valvular 
heart disease and warts and skin tags which were incipient in 
service.  He also avers that sustained exposure to 
radiofrequency waves precipitated a pituitary tumor that led 
to acromegaly, and that valvular heart disease and warts and 
skin tags are secondary to that condition.  The appellant 
presented testimony on personal hearing on appeal in March 
2008 to the effect that he had no cardiac problems, skin 
tags, warts or acromegaly prior to enlistment.  He stated 
that the first indication of a heart disorder was on a 
reenlistment physical in 1978 when he reported chest pain and 
shortness of breath.  He stated, however, that no treatment 
or medication was offered in this regard.  The Veteran 
related that he also reported to sick bay with breathing 
difficulty in June 1978 without a history of strenuous 
exercise or exertion, and that he was advised on an exit 
physical examination in 1983 that he had a heart murmur.  He 
said that this was not reflected in the service records.

The appellant testified that while working as a defense 
contractor in 1984, a plant nurse observed that his blood 
pressure was lower than it should have been.  He said that 
she took some "respiratory measurements" and asked if he 
had had chest pain or other difficulties.  The Veteran stated 
that over a three-year period, his symptoms led to his being 
seen at Baptist Medical Center where a cardiologist performed 
radiology studies which eventually resulted in a diagnosis 
leading to heart surgery.  

The appellant and his wife subsequently presented testimony 
to the effect that after extensive diagnostic testing, he was 
later discovered to have a slowly growing pituitary adenoma 
that was causing enlargement of his features and appendages.  
His wife stated that doctors had told them that from the size 
of the Veteran's bone chips, the tumor had begun in the late 
1960s of early 1970s.  She stated that they noticed that the 
hands, feet and other body parts began to grow larger in 
service, and that the appellant had severe headaches, as well 
as warts and skin tags that were symptomatic of the condition 
during active duty.  They testified that the Veteran's heart 
condition and warts and skin tags were secondary to 
acromegaly.  The representative requested that the Veteran be 
examined by an independent medical expert (IME) for an 
opinion.

The Board's review of the record discloses that a diagnosis 
of aortic regurgitation was first recorded in a private 
clinical record dated in March 1987.  The Veteran later went 
on to have cardiac catheterization in October 1988 where it 
was recorded that he had had a long history of aortic 
regurgitation with a gradual increase in cardiac silhouette.  
An impression of aortic valvular heart disease was rendered 
for which he underwent aortic valve replacement in October 
1988.

Private clinical records show that in May 1992, on follow-up 
for aortic valve replacement, it was reported that "a 
registered nurse told them four months ago that he should 
check his hand size and head size."  It was noted at that 
time that his hat size was larger and that there had been 
some increased hand size.  A pertinent assessment of rule out 
acromegaly was recorded.  In a private medical report dated 
in April 2005 from D. B. Kocher, MD, FACE/ld, it was related 
that acromegaly was diagnosed in 1992, but that '[w]e have 
never found a tumor which would cause this elevated growth 
hormone level.  It was noted that the veteran had discussed 
this with many medical experts in the field, and had even 
been referred to the National Institute of Health, and 
undergone diagnostic studies, but that no specific tumor had 
ever been identified. 

A letter dated in February 2007 was received from G. Bueso, 
M.D., FACP, FACE, noting that the appellant was being 
followed for acromegaly and a pituitary adenoma.  It was 
opined that the initial diagnosis of acromegaly was in 1993, 
but that the problem predated that diagnosis by at least a 
decade, and that his symptoms "as we trace his history" 
goes back to the mid 1960s.

I. E. McCutcheon, M.D., wrote in May 2007 that he performed a 
transsphenoidal removal of a pituitary tumor in the fall of 
2006.  After chronicling the history of the clinical course 
of the Veteran's acromegaly, Dr. McCutcheon opined that the 
appellant had a "relatively classic presentation and should 
be considered to have had acromegaly during the 1970s when he 
was on active duty in the US Navy."  It was noted that it 
was common to see a significant lag time between onset of 
symptoms of the disease and the actual diagnosis of such, and 
that typically, this period extended to 10 years or more.  

Review of the record discloses that the veteran was scheduled 
for VA endocrine and heart examinations, among others, in 
June 2007.  However, a notation on the examination report 
sheet documents that he brought a tape recorder to the 
examination to record it, and refused the examination when 
security told him he would not be allowed to do so.  The 
Board finds that his refusal to be examined is tantamount to 
failing to report for VA examination.

As noted previously, during the March 2008 hearing, the 
veteran's representative requested an advisory opinion from 
an IME as to the etiology and onset of the veteran's claimed 
conditions.  When, in the judgment of the VA or the Board, 
expert medical opinion is warranted by the medical complexity 
or controversy involved in an appealed case, the VA or the 
Board may secure an advisory medical opinion from one or more 
IMEs who are not VA employees. See 38 U.S.C.A. § 7109(a); 38 
C.F.R. §§ 3.328(a), 20.901(d) (2008).

However, the Board finds that an IME opinion would be 
premature in this case at this point, inasmuch as the Veteran 
has never had a VA examination in these respects.  The Board 
points out that only his providers have submitted medical 
opinions in this case.  Consequently the current clinical 
record presents no conflict between existing medical 
findings, assessments, or opinions.  There is no medical 
complexity or controversy in this case requiring an opinion 
from an IME for resolution of the matter on appeal at present 
and one is not warranted.

VA's duty to assist the Veteran includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim, as defined by law. See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The duty to assist is 
not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Under VA regulations, it is incumbent upon the 
Veteran to submit to a VA examination if he is applying for 
or in receipt of VA compensation or pension benefits. See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination. See Olson 
v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.326(a) (2008).  

The fulfillment of the VA's statutory duty to assist includes 
affording a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

In this case, the Veteran will be provided another 
opportunity to report for VA examinations by an 
endocrinologist and cardiologist who are board-certified and 
have not examined him previously.  He should be prepared to 
have examinations without benefit of a tape or video recorder 
in the examining room.  If not, he should inform the rating 
agency beforehand that he declines to report for VA 
examination and the reasons for his refusal.

Additionally, the Board notes that although the Drs. Bueso 
and McCutcheon referred to surgery for pituitary adenoma in 
October 2006, the record does not contain any clinical data 
pursuant to that event.  Prior clinical records in 2005 
indicate that no tumor could be found.  These records are 
necessary because it is alleged that the Veteran has had a 
slow-growing pituitary tumor since early in service.  The 
appellant should therefore be contacted and requested to 
identify all providers and clinical evidence associated with 
the discovery of the pituitary adenoma and subsequent 
surgery.  These records should be requested and associated 
with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied as to 
all issues on appeal, to include 
entitlement to service connection 
on a secondary basis, and service 
connection for the claimed 
disorders as due to exposure to 
non-ionizing radiation.  

2.  The veteran should be 
contacted and requested to 
identify and provide dates, 
addresses and authorization to 
retrieve clinical records from all 
healthcare providers, (including 
VA) who treated him for acromegaly 
and pituitary adenoma from 2005.  
These records should be requested 
and associated with the claims 
folder, if not already of record.

3.  Following a reasonable period 
of time for receipt of additional 
information, the appellant should 
be scheduled for examination(s) by 
a VA panel that consists of an 
endocrinologist and cardiologist, 
who have not seen him previously.  
Both of the physicians should be 
board-certified.  The claims file 
and a copy of this remand should 
be made available to the 
physicians designated to examine 
the appellant.  The examiners 
should indicate whether or not the 
claims folder is reviewed.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc, and should be 
presented in a comprehensive 
narrative format.  Based upon 
review of the clinical evidence 
and physical examination, the 
examiners should specifically 
address all the findings and 
conclusions reached in Drs. Bueso 
and McCutcheon's October 2006 
medical reports and provide a 
detailed and well-supported 
opinion as to the following 
question:  

Whether it is at least as likely 
as not that the veteran developed 
acromegaly and valvular heart 
disease during active duty, or 
whether such disabilities, 
including skin warts/tags are more 
likely of post service onset and 
unrelated to service.  

The well-rationalized opinion 
should be set forth in detail in a 
narrative report and should 
include discussions regarding the 
veteran's symptoms of chest pain 
and shortness of breath on 
reenlistment examination in 1978, 
evidence or symptoms of a heart or 
cardiovascular disorder, including 
murmur, during active duty or at 
service discharge, onset of aortic 
regurgitation and likely etiology, 
significance of symptoms of warts, 
joint pain, headaches, etc., in 
service relative to acromegaly, if 
any, indications for a finding of 
enlargement of features or any 
other symptoms of acromegaly 
during service, likely onset and 
etiology of acromegaly diagnosed 
in 1992, likely onset and etiology 
pituitary adenoma, and any 
relationship between pituitary 
adenoma and exposure to 
radiofrequency waves or other non 
ionizing radiation during service?

4.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

